Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 8-16, 19, 21, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Formula (I) of claim 1 and its dependent claims recites a variable c, but do not recite a value or range for c. Applicant should amend the claims to recite a value or range for c. For the purposes of examination, c is considered to be at least 1.
In claims 5 and 10, the phrases “preferably” and “more preferably” are indefinite since it is unclear whether the limitations that follow are part of the claimed invention. See MPEP 2173.05(d). For the purposes of examination, the limitations following “preferably” and “more preferably” have been disregarded.
In claims 21 and 27, it is unclear what constitutes a “modern” diesel engine, a “traditional” diesel engine, or a “high pressure fuel system”. Page 53 lines 16-19 of the 
In claim 26, it is unclear what the improvement in performance is in relation to. Applicant should specify, for example, that the improvement in performance is relative to a method of combusting in the engine a fuel composition identical to the claimed composition but free of the compound of formula (I). 
Claim 8 recites the limitation “the anion precursor of formula (IIB)”. However, claim 1, from which claim 8 depends, recites a formula (I) rather than a formula (IIB). There is therefore no antecedent basis for “Formula (IIB)” in claim 8. Formula (IIB) is recited in claim 3. The examiner recommends that applicant either change “formula (IIB) in claim 8 to “formula (I)”, or change claim 8 to depend from claim 3 rather than claim 1. 
Claim 19 recites “the diesel fuel composition”. However, there is no antecedent basis for a diesel fuel composition in either claim 19 or its parent claim 3. The examiner recommends that claim 19 be amended to depend from claim 17, which recites a diesel fuel composition and depends from claim 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orihashi (U.S. Pat. No. 3,808,173).
In Example 21 (column 8 lines 18-20) Orihashi discloses a lauryltrimethylammonium salt of polyoxypropylene disuccinate, meeting the limitations of formula (I) of claims 1, 10, and 12-13 for the case where R0 through R3 are three methyl groups and a lauryl group, R4 is a propylene group, W is O-, and b is 2. Orihashi discloses that the molecular weight of the polyoxypropylene is 400, leading to an average value of n in formula (I) of between 9 and 10, within the range recited in claim 11. The lauryltrimethylammonium salt of polyoxypropylene disuccinate is included in a reaction mixture, meeting the limitations of the composition of claim 3. Claims 1, 3, and 10-13 are therefore anticipated by Orihashi. Additionally, since the composition of claims 3-4 do not require any additional components other than the compound of formula (I), the lauryltrimethylammonium salt of polyoxypropylene disuccinate by itself meets the limitations of claim 3, and is also capable of performing the intended use of claim 4 as an additive composition for a fuel or lubricating oil. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orihashi in view of Reid (U.S. PG Pub. No. 2016/0152910).
The discussion of Orihashi in paragraph 6 above is incorporated here by reference. Orihashi discloses a lauryltrimethylammonium salt of polyoxypropylene disuccinate, but does not disclose a method of preparing the lauryltrimethylammonium salt of polyoxypropylene disuccinate.
Reid, in paragraph 74, discloses a quaternary ammonium salt of a diacid, similar to that formed by the reaction recited in claim 2. In paragraph 107, Reid discloses that the quaternary ammonium salt is prepared by reacting a tertiary amine, an epoxide, and the diacid, corresponding to reactants (a), (b), and (c) of claim 2. Preparing the lauryltrimethylammonium salt of polyoxypropylene disuccinate of Orihashi by reacting a tertiary amine, an epoxide, and a polyoxypropylene disuccinic acid of formula (IIB) meets the limitations of claim 2, and would have been obvious to one of ordinary skill in the art, since Reid discloses that it is a suitable procedure for preparing analogous quaternary ammonium salts of diacids.

Allowable Subject Matter
Claims 7, 20, and 22-25 are allowed. Claims 21 and 26-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 
Claims 17-18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 8-9, 14-16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 5 and 17-19 require a fuel composition comprising at least one quaternary ammonium compound of formula (I). As discussed above, the prior art, as exemplified by Orihashi and Reid, does not disclose or render obvious such compositions. Similarly, since Orihashi does not disclose or render obvious fuel compositions comprising the claimed compound, one of ordinary skill in the art would not be motivated to include the additives of claim 29 in the compositions of Orihashi. Claims 8-9 and 14-16 further limit the compound of formula (I) to have X and R groups outside the scope of the lauryltrimethylammonium salt of polyoxypropylene disuccinate of Orihashi, and while Reid teaches some of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771